NOTICE OF ALLOWABILITY
(in response to amendment dated 1/24/2022)
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
On 1/24/2022, Applicant submitted an amendment to the application which contains an amended claim set (beginning at page 2) and remarks/arguments (beginning at page 7). The amendment has been entered and considered for this Office Action.
Reasons for Allowance
Claims 33-40 and 54-65 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments to claim 54 are sufficient to overcome the rejection under §112(b) raised in the previous Office Action (Non-Final Rejection dated 10/22/2021). The rejection has been withdrawn. There being no remaining rejections, this application is in condition for allowance.
With regards to prior art, the examiner is providing additional remarks to supplement the “statement of reasons for the indication of allowable subject matter” articulated in the Non-Final Rejection dated 4/1/2021.

Regarding claim 33 and dependent claims thereof: Within the context of a method for performing a wire localization procedure for a patient's breast, said method comprising:
performing a tomosynthesis scan of the patient's breast using a source of an imaging x-ray beam that moves through a multiplicity of imaging positions along a source trajectory, and obtaining image data from the tomosynthesis scan and deriving therefrom tomosynthesis reconstructed images representing respective slices of the breast;
displaying at least some of the tomosynthesis reconstructed images of the patient's breast;
receiving an indication on at least one of the tomosynthesis reconstructed images of an area of interest within the patient's breast, and determining therefrom three-dimensional coordinates of the area of interest; 
positioning a localization wire with a needle in the patient's breast based on the determined three-dimensional coordinates of the area of interest; and
emitting a verification x-ray beam from the source at a plurality of verification x-ray positions each disposed at an orientation relative to the needle and the patient's breast so as to verify the position of the localization wire relative to the area of interest,
the prior art of record does not teach or reasonably suggest reducing image artifacts due to the presence of the needle.
Defreitas et al., US 2009/0003519 A1 (hereinafter “Defreitas”) and Turovskiy et al., US 2003/0195433 A1 (hereinafter “Turovskiy”) are cited as prior art closest to the claimed invention. Even combined, Defreitas and Turovskiy still do not teach reducing artifacts due to the presence of the needle.
It is noted that the background/summary section of the Specification of instant application appears to admit that reducing image artifacts due to the presence of the needle is well-understood, routine, and conventional in tomosynthesis  (“The needle image can create artifacts in reconstructed images, which can be removed via artifact reduction algorithms as in known in conventional tomosynthesis and CT imaging. One algorithm can involve skipping projection images with extensive shadowing in the projections. Another algorithm can involve segmenting out the needle and other high contrast objects and avoiding reconstruction using these pixels, as has been used in CT and other imaging.” ¶ [0022] of the published application); however, the claim as a whole would not have been obvious to the ordinarily skilled artisan because reducing image artifacts due to the presence of the needle such as skipping projection images with extensive shadowing in the projections or segmenting out the needle and other high contrast objects and avoiding reconstruction using these pixels, as suggested in Applicant’s admitted prior art, would essentially eliminate the needle/localization wire from the tomosynthesis and/or projection images which would be disadvantageous for purposes of localization (i.e., verifying the position of the needle/localization wire in the tomosynthesis and/or projection images).

Regarding claim 54 and dependent claims thereof: Within the context of a system for performing a wire localization procedure for a patient's breast, the system comprising:
a biopsy needle positioning system comprising at least one motor and a motor controller coupled to the at least one motor;
a processor operatively coupled to the biopsy needle positioning system; and
memory storing instructions that, when executed by the processor, cause the system to perform a set of operations comprising:
performing a tomosynthesis scan of the patient's breast using a source of an imaging x-ray beam that moves through a multiplicity of imaging positions along a source trajectory, and obtaining image data from the tomosynthesis scan and deriving therefrom tomosynthesis reconstructed images representing respective slices of the breast;
displaying at least some of the tomosynthesis reconstructed images of the patient's breast;
receiving an indication on at least one of the tomosynthesis reconstructed images of an area of interest within the patient's breast, and determining therefrom three- dimensional coordinates of the area of interest;
receiving, at the motor controller, the three-dimensional coordinates of the area of interest;
positioning, with the biopsy needle positioning system, a localization wire with a needle in the patient's breast based on the determined three-dimensional coordinates of the area of interest; and
emitting a verification x-ray beam from the source at a plurality of verification x-ray positions each disposed at an orientation relative to the needle and the patient's breast so as to verify the position of the localization wire relative to the area of interest,
the prior art of record does not teach or reasonably suggest reducing image artifacts due to the presence of the needle.
Defreitas and Turovskiy are cited as prior art closest to the claimed invention. Even combined, Defreitas and Turovskiy still do not teach reducing artifacts due to the presence of the needle.
It is noted that the background/summary section of the Specification of instant application appears to admit that reducing image artifacts due to the presence of the needle is well-understood, routine, and conventional in tomosynthesis  (“The needle image can create artifacts in reconstructed images, which can be removed via artifact reduction algorithms as in known in conventional tomosynthesis and CT imaging. One algorithm can involve skipping projection images with extensive shadowing in the projections. Another algorithm can involve segmenting out the needle and other high contrast objects and avoiding reconstruction using these pixels, as has been used in CT and other imaging.” ¶ [0022] of the published application); however, the claim as a whole would not have been obvious to the ordinarily skilled artisan because reducing image artifacts due to the presence of the needle such as skipping projection images with extensive shadowing in the projections or segmenting out the needle and other high contrast objects and avoiding reconstruction using these pixels, as suggested in Applicant’s admitted prior art, would essentially eliminate the needle/localization wire from the tomosynthesis and/or projection images which would be disadvantageous for purposes of localization (i.e., verifying the position of the needle/localization wire in the tomosynthesis and/or projection images).

Regarding claim 62 and dependent claims thereof: Within the context of a method for performing a localization procedure for a patient's breast, the method comprising:
performing a tomosynthesis scan of the patient's breast using a source of an imaging x-ray beam that moves through a multiplicity of imaging positions along a source trajectory, and obtaining image data from the tomosynthesis scan and deriving therefrom tomosynthesis reconstructed images representing respective slices of the breast;
displaying at least some of the tomosynthesis reconstructed images of the patient's breast;
receiving an indication on at least one of the tomosynthesis reconstructed images of an area of interest within the patient's breast, and determining therefrom three-dimensional coordinates of the area of interest;
positioning an insertable artificial element in the patient's breast based on the determined three-dimensional coordinates of the area of interest; and
emitting a verification x-ray beam from the source at a plurality of verification x-ray positions each disposed at an orientation relative to the patient's breast so as to verify the position of the artificial insertable element relative to the area of interest,
the prior art of record does not teach or reasonably suggest reducing image artifacts due to the presence of the artificial insertable element.
Defreitas and Turovskiy are cited as prior art closest to the claimed invention. Even combined, Defreitas and Turovskiy still do not teach reducing artifacts due to the presence of the needle.
It is noted that the background/summary section of the Specification of instant application appears to admit that reducing image artifacts due to the presence of the needle is well-understood, routine, and conventional in tomosynthesis  (“The needle image can create artifacts in reconstructed images, which can be removed via artifact reduction algorithms as in known in conventional tomosynthesis and CT imaging. One algorithm can involve skipping projection images with extensive shadowing in the projections. Another algorithm can involve segmenting out the needle and other high contrast objects and avoiding reconstruction using these pixels, as has been used in CT and other imaging.” ¶ [0022] of the published application); however, the claim as a whole would not have been obvious to the ordinarily skilled artisan because reducing image artifacts due to the presence of the needle such as skipping projection images with extensive shadowing in the projections or segmenting out the needle and other high contrast objects and avoiding reconstruction using these pixels, as suggested in Applicant’s admitted prior art, would essentially eliminate the needle/localization wire from the tomosynthesis and/or projection images which would be disadvantageous for purposes of localization (i.e., verifying the position of the needle/localization wire in the tomosynthesis and/or projection images).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793